Judgment, Supreme Court, Bronx *380County (Frank Torres, J.), rendered April 5, 1990, convicting defendant, after a jury trial, of burglary in the second degree and assault in the second degree, and sentencing him, as a second violent felony offender, to concurrent terms of 5 Vi to 11 years and 3 to 6 years, respectively, unanimously affirmed.
Viewing the evidence in the light most favorable to the People (People v Contes, 60 NY2d 620), the victim’s testimony that, as a result of being repeatedly punched in the chest, he coughed blood for three weeks and was in pain and unable to work, and that even by the time of trial was unable to resume heavy work and occasionally still suffered chest pains, was sufficient to establish physical injury within the meaning of Penal Law § 10.00 (9) (see, People v Rivera, 158 AD2d 340, lv denied 76 NY2d 741), even in the absence of medical testimony (Matter of Christopher T., 156 AD2d 190).
Defendant did not object to the trial court’s charge regarding credibility, an interested witness, and the use of defendant’s prior conviction, and thus has failed to preserve these issues for appellate review (CPL 470.05). In any event, the charge given, when read as a whole, was proper, and apprised the jury of the appropriate burden of proof (People v Martinez, 178 AD2d 369, lv denied 79 NY2d 950). Concur—Milonas, J. P., Ellerin, Kupferman and Kassal, JJ.